         ,.-   -                                                                      e<-,7
                                                                                          .                                                                    _,        ,1:
                            Case 2:19-mc-03852-MHT-WC
                                      ...
                                       I   ii- . ih-- Document 1 Filed 01/16/19 Page 1 of 7
                                                                     164,-V-1kae/A-r.c
                                                                                     d
                                                                                     :i, -1Z°.-
                                 Zhvi'Ver."‘7Alre-C /17:
                                                      0A 7Xt' AlOae                                                      .0,6-4."--
           .                                   ivviiie-hit"/ e;i4457-44-v, A/c;40.01,4 6914/
                                                                                              -0
______7; Air.:                                . 474;ZirAfAiei ‘ ,,.„.4,, vs apfi.," Di9v4, ,,1.
                                               A/
                                                444,;( , ,-
                                                1                                 i-0-.-J/4 (uti
                       its:=.                                              Zir----epk-6.0x -fit,"
                                                                  ,                -                    . .„ .        cp
                                                                                                                 -',1-,5                 -v-5
                                                                                                                                         ilr
                                                                                                                                         ,    ,      0
                       I                             -eeivespAi el4,- ea.                                -"            ''  _ ( - 1 -
                                                                                                                                   - ---rri
                                          9
                                          '                                                           ' P-
                                                                                                            :_ ,,675:-D                    __,
                                                                                                        ---      -i- —                 0
                                            4. ,
                                           EliP
                                                      Ad141,4,
                                                             /1' -                                        .,-)::,D;'.,,-:
                                                                                                      .,..,z .,)---cr
                                                                                                      _..           c)
                                                                                                                                         _, , , , ,.,
                                                                                                                                        rg 1
                                                                                                      „. ,. -' ---/                    ....,
                                                                                                     c-)ra rn '>                       <
                                                                                                     --ti r:.. f          -"*--L,1,      ,
                                                                                                         ,--
                                                                                                          z ,
                                                                                                            .
                                                                                                          . , --i                             41

                                                         '."' '''&
                                                                 '            Arg
                                                                                *         Ali # AP   'fr:i00 :.14
                                                                                                              .:x.„        -,
     ---                                                                                                                                           .- ,,
                              ,         /                     -5              0/0riedr                                             40/
                                                                                                                                     1 ''.               /L4$
                                                                                                                                                            141
                                                                                                                                                              A4b4/4
                             Ao
         ~...LY            _ ...ej_     .1A0Z1.2-16___           —)
                                                              Got, 4                    leAve'71-4,i                                                      olow-G7
_____10-41_                - ,0449,-          A_ ,-"P7/
                                                      --exitedvX•c".r, 4
                                                                       ,--5
                                                                                   ,                 / s-:


         -7r
____..,----            4all' 1


     11) ..a%10,410ijifdt.&_,6'24'S.                                 `,44"dieil.       , 2-g ai45c or,/.75/
                                                                                       ir                                                                ex-
                              - 4, - 00„ ,...r             71 A1473;
                                                            :41                           ez.,7   ..e.4•1_/1_,Z?                                         VeAr- are;i
         d_o____).4_        _As!, _~.        ______,,e2._/_cezt.....c/ix,...6.e.,304)       r,           e ne
                                                                                               Ve____Cb4.eve _
                                                                                                             ,
                                            /                                            /
_A.                              :_ _   .,•02.Lea___0,f_gy....../et,        -....4z,-4` -4-4 49000C00V1ex—
                     ,mfi         .-              Ai,L.40,Ca 5: 49.4.-el -5-
                                                                           470:1-/„_„/..e._, .-,.:_ _aeAr, .01..„44.-c--
                            --,-,
                    A/ '•\,, ----
                    F a..               .044-4 /4.02,,ez,/4 .--- e°,6,      4't coziens-4                              _                   ./y_:_s_el-              _t).‘,_
                                                                                     i _,/ -
__                 . . __                                                      ...cw fic,..*-5
                                         _zy.g...,g744:g4_,„ _10_,,- ac,„-frwi ,                                               .,,L.      e-7-lerea74r4,C___

     '     OeX,I,                     0 Ce-__              evCe           7 af›,/ /e-4--             ,7
                                                                                                      .' ,1764.rc
                                                                                                                , '
                                                                                                                  .1
                                              /                           /
          t-zi‘,/e         e-,e,.     se? „,,--4,4-t„ ..g.A4
                                       4-/

                                                                                                                                  4.7e 7‘.C -
                                 Ale‘tiov                    ")7°17 4674Vegy
                                                             _t_
                                                                                       i'•
                                                              ;J7•
                                                                 3
                                                                 11 ,           J 5Ped
                                                                                    ,AV
                                                 -71̀
                                                  ",  .S
                                                      1 .                     3:
                                                                               I ft#
                                                                                   " 1
                                                                                     .3
   picatiov,/1/                                                             1
                                                                            -1
                                                                             " .
                                                                               29
      4W-17/V/V                                                            we'd,                 072-S
                11"."'e-1-7                          1/2/1"/) 1,41
                                                       /9
                               /1t.73
                                    01-vor,A.
                                           ,os                                         Sive'S-P9'        A
                0&) c-t'a )--icy
- -cop 7(y-ois/7:                                              /%'-- c
          1,
          .7
 .r IZ..0 (                7    'n/'"71.4-14"
                                   4?                         -) 60Vtrila
      113/
     /2-                       ,
                          —V9 /P,
                                . 4                        /I',C1
       -..r:".-...1:y7vIvxv                     ii----                                      07
                                                                                   ow'/70.01,
                                                        (
                                                 J.. _ft#?     P,A.../`,
                            1                                                               1.4/Gfe
       S2
        ,
        7                   45p0y77-ei," cAlp                           5
                                                                     °I-0        :
                                                                          ) 7<i101 7
                                                                                   .
          44-
           X7               /)2.7w          At
                                             , jz,                      #:72, 12
                                                                               - ;af 4/
                                                                                      4          (-35
   ,s° Plij1.4#                21f,                              AO'?,                 40./vkilf
                                                                                                             7
 -‘7Ig     SiZ1 g                                                                          'Af
                     1    -/ V Ovifr                            ,.         P/efI/
        /
-Jvidi° ),,,P" 311i, -7'7?"..sy:7--__
                                  ( 7                         'e2j.,
                                                             il             S-0_,V,,,09    rvi,<--7,
S.riciAe.40                                   1       -W,--...-,:c
               .oweiv „zf,/.7 / .,0 ,,,-e-
,.....0,--_,I,efr."1-45r ?„„t7;0„:._ik,le,-0-7‘214, y
                             v      /    1v
                                    4/,?4,                                        .2( Orz"-Ag.e/O
                                                                           a -A'eC,
 t+ff .4f -,/o/v. ‘-ty igo,
--)4/2/0V_.,-   "R"o•    :/i2,1
                            1.507.
                                 5   P;
                                      ›
                                      - ;10/9
                                            .6
                                             61        .     1W//,--po      s.         '".--)4.7e,s
  Ji  / '          /                 /                               /very ?.."--7
   7 ,
     , (
     7 1 17-P-i
            '   v /'i'l " --../•V "/                                        - ,
                 l
     ,P /039',..?   -r-Aor:.                   -yz0.30-714-,/,;/a-itAte _,,b.D.
                                                                     iviow(           "
                                                                                      ?
                                                                                  , ,Z„
                                                                           L?/(77,,
  ,7V-5
1344                                                       t
                                     frg,            ./joe
 4*-?
                                                                                 .0 ti."!/7pv
                                                                                7
                        Case 2:19-mc-03852-MHT-WC Document 1 Filed 01/16/19 Page 2 of 7
                                                                                perycv?y
       /1/4441.00/v
            Case 2:19-mc-03852-MHT-WC Document 1 Filed 01/16/19 Page 3 of 7

              A/1;
                 1 wa


                .",-;t/".
                       ,  7 - Cirk‘._                  00,44/ 7                 —
                                                       l
                             4%7X14-ktre)e-             lki2d   i4e-or_Ace/i(e47Aii4-007

                °`J..0,4110'           cce-X t`s 717(a_                                            70;-ic-f•All
                 5E4 PI
                      ;lie_               Alecee-tAIA
                                                    ,/v)


                  e•igArli
                         s e Awe/4A                                      S idAe- %3
                  0,v
                    ) ,/    deb4//vi •                                                4de,,/                        Arive—
                        „st.,‘ i'ci6a,il 7;7.                                          Ve/liak't          .2411-",c141

                                    2-? 7959
                                        ,2.0/g                                   /(                 -1/.C.7e;Arcr_rj
                                            CA7-/d/il
                                                                                 ,5-49.4te
                                 -1/;4;seive22•                                                            eoYy<
                          /14-24,1
4-11            ii/vsxtteAS5j* ecez                              /gidoc - 71-c0,1
                                   —                              „.„„,—,6',4,,,;./                 34       (4_4 f*,
                                                  ofer-e     61
                                                              , 0                                          4fzi
            -/it."/A;
                      - M,s ce,33
                4/./ 54                                     //)--Ae409.,;.0                        //ve
                                                                                                          A.



       . „..se,il?,,
                   ,,     ,iter,14         _„_,L 4//                  AV dec is              ti-clifir,t _i______
           32.4 ,Zrz-d-ci          II;                     -er      ri_sler/E:        ----1(,
                                                                                            / 44
                                                                                              - o's-it92e
           4
           :
           05       a...7
                       , 11J4A i         ZA‘d4X;""-1, oser                                              fi 77
                                                                                               -      — ' ---l
       WA               9'-
                         f 4 se 4'aaa 5
                                      .7.1f-c-i4
                                               e6ezei_oste.st.,_                                      _...r2______       _
                         ..f
                           6
                           . 0
                             - y                                                i
                                          71-                   (
                                                              'ix          , /?7
                                                                  60Z9<igf AIC

           SC f 70
                 ( j/OIL:,s-V.                                /%1 C/0Cityes0-icca              ‘,e'       Aitd
                )      / d
                 rirk‘=,
                       ,                                    ,,Z7....e            200
          ,44-   74,A,4
           Case 2:19-mc-03852-MHT-WC             Document 1 Filed 01/16/19 Page 4 of 7

        (--73+Al>5.:Vilisp/'

              140_105,e40/6_./reYet-fiv,i/X              &wt.1
                                                             - 441- if

                                                                        ‘e 37
                                                                           ‘ ,   c.rt_ eite_W
                                                                               /
                                      fiz72           ay               4 .44.4       4Ae /,,r
                                                                                                        //4_
            IsCd_zzn.,g411e"/-1                                                   ,edcz:
                                                                                  —


                 /ff/te440/74- Ar?              dediria ‘LA-I Det
                                                                - s

                                                               r_ce_      ‘
                                                                          71


                                 erefe',.;
                              rPr,
              1).‘ 4"///
                       -i4;"6/1(brAt-                                                            -ede401
                     CA•ebr             Lettiv.                                4441,./
                  Col         is"             -0/1                         -       /1/
                                                                                     411-1/             7.—
                       -e-                     /3-1",        267/7 C.                               e4/
                                                      e'er                     .--r4
i- il),                                 't.40,-4 /LC,         1-4-$
                                                                '  1 '4/7
                                                                     1-  1 (/‘;''I                 ,,,..,.,4„
                                          .3
                                           , 64/       ,e1/)45   6-,‘„,,,s,Via_.a           41-/
                                                                                                    7      /



/i/A-         c/i;
                 " /47,-;___,e.A.,
                                 i
                                 e /                         t oidf
                                                     evA- /44-ba                 .0‘7
                                                                                   [ 4 oiCe•-e--        74
                                                                                                         1e._
                 "45 —4
                      :/ €,X /*els ,?) Zp                                (. 7.eze<sf.-Afeal
                                                                                         '  l Ltvy..7
                      ea.;...- ,...le-i-Xe/ 4,4i_se—vs. ‘
                                                        ,
                                                        '. t- ....<ee cArt;
                                     /,
                                      '
                                      0,.../Af-v-7
                                                 - 4--- 41,,f,...1.5, A::511c2C ,
                                                                                ,l
                                                                                 ace.4 ----A4ur.../



                   7e'e‘-eAl
                     .9L-/          /Z4,4te
                        c,->                           _ ,                                      -4
                                                                                                 ;46i4e.
                                                                                         EfF-
    .                                                                                                                      .
                 Case
                  A4:72:19-mc-03852-MHT-WC
                         4474
                         1   '             Document 1 Filed 01/16/19 Page 5 of 7
                                                       .°̀Z1
                     /17.)14
                          ,

4./2--),             y4)4.,--/faPps ie                     ( AWic 7‘.,                          -0-,4, 44„,t„./
                                                                                  ,occoxiioido4v1
        -:1a .4tee,               u-4.e/rte-.{7e       45-
                                                         7 1;
                                                           1 --- Ae4                         ‘-t•re      r/C_I,
                                                                                                          ) _es,-0,./
irr--   "1 /                                  .1,     J    ‘egifif 4ireJ'e                  ,r4pe          et ...._


      I     /010X 0 0145'5
                         .              •A",
                                        g                   (I ,ort_      fi
                                                                           f              4C      P .x4
                                                                                                      . 1
                                                                                                        0
                                                                                                        / 4
                                                                                                          4

     64-74/ d _       5d          ,,,,,r....../
                                       /              /               ./t1/t et.le    >4 .12enie/            74
                                                                                                              4
                                                                                      4_____xyl__
                                                                                                 2°,--t
    -eel,-                    zrse,.._447_,s4- 5-voilz- — .4.teeK'; 7                                 _Afve_..
                 ,
§73).          ...       „,..4,,,,                    i`                                   aii_bEesee:
        a ,,,V7t/        4/                           .-
                                              i ‘d‘--7‘--                       24,1004,f _
               ,..-20-or-         ,GZeee,e,                ______‘_,g,_:_,‘                    .A.,- -)044_7#   ---re'ir
                ,-..,-.S*;,e-5'   <4          :0" / ,,,,,i1,4-                               1Aveii° ,1____
                                                                                        / / tz_         st
                           e%voct-...0e,5-,evil .7c//74                       ___4,41 ,efel-4219,1". ' /eciAl-
                                     it
     -.''


                                                           t ,0/4                    ii   'CC'



—   :---7 .
     4-    e4i17                     2e/t'i                ._..--                           stp"-..., /.7-,a5
 _s-si,,,a ,:,
            :y                 .      aer                        .44                         ei. e..•i/ Ale.4eftse_
"ed.-X 40//                                                                                i
                           -e-e--// Agoll                                                 57    -,___4451-e/ -er
    c5-0/ 4.440,         ie,./           y'
                                         ,  4"/6V'i         /                               -60-4_7‘714.4&.0/
    xi--,,,dce dt-.7, --,-- f.g/ s-                                                  4c.                              i
    44 ?6-I3e -1,11.4_ Ce,1°,* ✓?‘"`"
    ./t                       Ag 4ac-                 41              /.945)i-ve

                          1
            iAre cd NI                                   F/r/ 20/r
                                                      // /                                    r/                __
                                                                                              A41/1*
                                                                                            ' /
                                                                                     44it/OF
                                                                                          i 707
         oaf4(xiivi,li.410                                      4=4_ ..0-fewer2_,?,
Case 2:19-mc-03852-MHT-WC Document 1 Filed 01/16/19 Page 6 of 7                                        C FOREVER




                         II if.' "i it tniIt itif H1-I11'1;111111 I! II1111

                                                                                                                       FOREVER
                                                                                                                   C




               1144/L--s11
                        -                          /. g7
                                                       —z62— #724
                                          (:/94,4_
           /-7--ai.,,x4,4 ?Pao                765--d3
                /he14_- "egital.47


                                                                                   cm/7'g
                                                                          AJdt#      ay-              /14sivpi

                                                                                  / Chmc    6-54zer
                     ;
                          e op-pitir                                                              36/61
      This Corres
    an Aiabama pondence is fib.rt!arded fr
                                              om
 not Peen eva Stite Prison
             l                    e conten ts
of Correctio uated and t Alabama D hav
            ns is nôt res o               pert ent
    or content of           nsible
                  the enclosed for4t4su!Ds =nce
                                c 'Municati
                                                     Case 2:19-mc-03852-MHT-WC Document 1 Filed 01/16/19 Page 7 of 7
